Citation Nr: 9913755	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  96-44 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an October 30, 1962, rating decision denying service 
connection for pulmonary tuberculosis was clearly and 
unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to August 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  In a rating decision dated October 30, 1962, the RO 
denied service connection for pulmonary tuberculosis on the 
basis that the disability pre-existed the veteran's entrance 
into service and was not aggravated during service.

2.  The veteran did not appeal the October 30, 1962, rating 
decision.

3.  Service medical records clinical establish that the 
veteran's pulmonary tuberculosis, treated during his active 
duty service, pre-existed his entrance into service.

4.  There was a tenable basis in the record for the RO in 
October 30, 1962, to deny service connection for pulmonary 
tuberculosis, and the rating board's determination in this 
regard constituted a reasonable exercise of rating judgment.  


CONCLUSION OF LAW

The rating decision dated October 30, 1962, denying service 
connection for pulmonary tuberculosis, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.105 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, essentially, that the rating decision 
of October 1962 denying service connection for tuberculosis 
was clearly and unmistakably erroneous.  The veteran 
maintains that he was not infected with the tuberculosis 
mycobacterium before his entrance into service.  In the 
alternative, he claims that any pre-existing tuberculosis was 
aggravated by the rigors of active duty service. 

Under the provisions of 38 C.F.R. § 3.105(a) (1998), previous 
determinations which are final and binding, including 
decisions involving service connection, will be accepted as 
correct in the absence of clear and unmistakable error, but 
where the evidence establishes clear and unmistakable error, 
the prior decision will be reversed or amended.

Clear and unmistakable error is present in a prior 
determination if: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly applied; or 
(2) there is "undebatable" error of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made.  A determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  
Clear and unmistakable error is a very specific and rare kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  

Board review of service medical records reveals that before 
the veteran's entrance into active duty service, he served 
with the Oklahoma Army National Guard.  A report of the 
National Guard enlistment examination in September 1961 is of 
record, and is negative for notation of any abnormalities or 
history of disability.  An entrance examination for active 
duty was conducted on March 19, 1962.  The examination 
revealed no pulmonary disability or symptoms; the veteran 
indicated on his entrance medical history report that he 
suffered no chest pains or other respiratory difficulties.  

A hospitalization record dated March 27, 1962, states that 
the veteran was found to have a pulmonary infiltrate upon a 
routine chest x-ray after experiencing a cold for a one-week 
period.  It was noted that the veteran was admitted to an 
army hospital on March 20, 1962.  It was further indicated 
that the veteran had a history of hemoptysis at age 10 for 
which he received no medical care.  Episodes of night sweats 
were reported to have occurred during the previous week.  The 
preliminary diagnosis was pulmonary infiltrate of 
undetermined cause and it was noted that the disability was 
not incurred in the line of duty but had in fact pre-existed 
service entrance.

A prolonged hospitalization ensued and tuberculosis was the 
eventual definitive diagnosis.  The veteran remained 
hospitalized, including residing at a sanitarium for 
tuberculosis for the remaining period of his active duty, 
over 4 months.  During that period a Medical Evaluation Board 
was convened and the members of the board concluded that the 
veteran suffered from active moderately advanced pulmonary 
tuberculosis involving both upper lobes.  Administrative 
records show that the veteran's tuberculosis was deemed not 
to have been incurred in the line of duty and that the 
disability existed prior to the veteran's entrance into 
service.  The veteran was discharged on account of his 
tuberculosis in August 1962.  

The October 1962 rating decision in question stated that 
service connection for tuberculosis was denied because the 
veteran manifested a cold and productive cough, with fever 
and night sweats only 2 or 3 days after entrance into 
service.  Soon after he was hospitalized for advanced 
pulmonary tuberculosis from March 20, 1962 until his medical 
discharge in July 1962.  The RO thus found that the veteran's 
pulmonary tuberculosis clearly and unmistakably pre-existed 
service and that the disability was not aggravated by routine 
peacetime service.

At the time of the rating decision in question, law pertinent 
to the veteran's claim included the regulations governing 
pre-service disability noted in service, the presumption of 
soundness for peacetime veteran's seeking direct service 
connection, and aggravation of a pre-service disability for 
peacetime veterans.  38 C.F.R. §§ 3.303(c), 3.305(b), 
3.306(a) and (c) (1962).  Manifestation of lesions or 
symptoms of chronic disease from the date of enlistment, or 
so close thereto that the disease could not have originated 
in so short a period was sufficient to establish pre-service 
existence thereof.  38 C.F.R. § 3.303(c).  Also, these 
regulations, as they existed in October 1962, distinguished 
between peacetime and wartime veterans.  A less liberal 
standard for the presumption of soundness applied to 
peacetime veterans in comparison to wartime veterans.  
Moreover, the presumption of soundness only applied to 
peacetime veterans if they served 6 months or more of active 
duty service.  38 C.F.R. § 3.305(b) (1962).  Given that the 
veteran only served 5 months and 2 days of active duty 
service during peacetime, his health was not to be presumed 
sound at entrance under then governing law.  Id.

Further, aggravation was not to be conceded when an increase 
in disability was due to the natural progress of the 
disability.  The applicable regulation stated in pertinent 
part:

The specific finding that an increase 
in disability is due to the natural 
progress of the condition will be met 
when the available evidence of a nature 
generally acceptable as competent shows 
that the increase in severity of a 
disease or injury or acceleration in 
progress was that normally expected by 
reason of the inherent character of the 
condition, aside form any extraneous or 
contributing cause or influence 
peculiar to military service.  
Consideration will be given to the 
circumstances, conditions, and 
hardships of service.  

38 C.F.R. § 3.306(c) (1962).

The evidence before the rating board in October 1962 tended 
to show that the veteran's tuberculosis was a preexisting 
disorder that was not aggravated by service pursuant to the 
law in effect at that time.  The medical evidence reviewed 
weighed in favor of a finding that the disability pre-existed 
service and the Medical Board review panel, as well as other 
service examiners, explicitly found so.  Therefore, the 
rating board's determination in October 1962 cannot now be 
held to constitute clear and unmistakable error, especially 
in light of the less favorable presumption standards noted 
above.  See Russell v. Principi, 3 Vet. App. at 313.  

The veteran maintains that because no evidence of 
tuberculosis was found upon entrance examination he developed 
the condition in service or that preexisting tuberculosis was 
aggravated by the stress of military service.  Although a lay 
person such as the veteran is competent under the law to 
describe the symptoms he has seen or experienced, he is not 
competent to render a diagnosis, or to offer a medical 
opinion attributing a disability to service or to an incident 
of service origin, as this requires medical expertise.  See 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

It follows that service connection for pulmonary tuberculosis 
on the basis of clear and unmistakable error in a rating 
decision of October 30, 1962, is not warranted.  


ORDER

Service connection for pulmonary tuberculosis, based on clear 
and unmistakable error in a rating decision of October 30, 
1962, is denied.  




		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

